Citation Nr: 9919765	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  95-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for hypertensive 
cardiovascular disease in excess of 60 percent, for the 
period from September 1993 to January 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran retired from active duty in May 1977 with over 
twenty years of service. 

This appeal arose from an April 1994 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased evaluation 
for hypertensive cardiovascular disease, then evaluated as 30 
percent disabling.  By rating decision of July 1997, the RO 
increased the evaluation for the veteran's hypertensive 
cardiovascular disease from 30 percent to 60 percent, 
effective September 1993.  By rating decision of 
January 1999, the RO increased the veteran's evaluation 
again, this time from 60 percent to 100 percent, effective 
January 1998, the effective date of the change of the 
regulation.  The RO indicated that the evidence did not show 
that the veteran warranted a 100 percent evaluation prior to 
January 12, 1998, as the evidence did not support an increase 
under the regulations in effect prior to January 12, 1998.  
However, the veteran's increased evaluation claim remains in 
appellate status since less than the maximum available 
benefit was awarded for the period from September 2, 1993 to 
January 11, 1998.  Swan v. Derwinski, 1 Vet.App. 20, 22-23 
(1993).


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected hypertensive cardiovascular 
disease is more severe than the current evaluation reflects.  
A claim for an increased evaluation is well grounded when the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  Therefore, this claim 
is well-grounded and VA has an obligation to assist the 
veteran in the development of his claim as mandated by 
38 U.S.C.A. § 5107(a).  

A review of the record reveals that the veteran underwent VA 
examination in February 1998.  He informed the physician who 
conducted the examination that he was being treated at the 
Cape May Coast Guard Medical Facility.  He also related that 
he was treated in the emergency room for an episode of chest 
pain in 1994.  None of these records are associated with the 
claims folder.  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (1991); 38 C.F.R. § 3.103(a) (1998).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) held that the duty to assist the 
claimant includes obtaining available medical records and 
adequate VA examinations.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The veteran's treatment records should be 
obtained from the aforementioned facilities.  

In this case, the veteran's claim for his cardiology 
disability was evaluated under the old and new regulations.  
The RO determined that the veteran warranted a total 
schedular disability rating based on the new regulations 
established in January 1998.  The RO also determined that the 
evidence of record did not indicate that the veteran 
warranted a total schedular evaluation under the old 
regulations, therefore, the new regulations were more 
favorable and the total schedular evaluation could only be 
warranted from the date of the implementation of the new 
regulations, January 1998.  However, since there is other 
medical evidence that has not been received by the RO, and 
those records have not been evaluated in connection with the 
claim, final adjudication cannot be rendered prior to making 
an attempt to obtain the records and evaluating the medical 
evidence in connection with the evidence already of record, 
in light of the old regulations. 

The Board finds that a remand for further development is now 
required, even though it will, regrettably, further delay a 
decision in this matter.  See 38 C.F.R. §§ 3.327, 19.9 
(1998).

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to get all medical 
records related to the veteran's 
cardiovascular treatment, if any, from 
the Cape May Coast Guard Medical Facility 
and any other service or private medical 
facility for the period September 2, 
1993, to January 11, 1998 and associate 
those records with the claims folder.  

2.  All VA treatment records related to 
treatment of the veteran's cardiovascular 
disability, if any, since 1993, should be 
obtained and associated with the claims 
folder.  

3.  Thereafter, the RO should review the 
claim for entitlement to an increased 
evaluation for hypertensive 
cardiovascular disease for the period 
September 2, 1993, to January 11, 1998, 
giving consideration to the evidence of 
record, and applicable laws and 
regulations, including 38 C.F.R. § 4.104, 
Diagnostic Code 7007, prior to 
January 1998. 

4.  If the benefit remains denied, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, to include a detailed 
analysis of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which to 
respond.  Thereafter, in accordance with 
current appellate procedures, the claims 
file, to include all evidence received in 
connection with the requests herein, is 
to be returned to the Board for further 
appellate review.  

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


